DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Certified copies of the priority documents have been received in Application No17/003811, filed on 08/26/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [08/26/2020 and 09/01/2020] have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KIM young Jin et al. (KR 20090096789 A hereinafter referred as Kim).
In reference to claim 1, Kim and Broadbent disclose the claimed invention.
Kim discloses a method of controlling ice-making and ice-separating of an ice maker (An ice manufacturing completion determining method of a refrigerator de-icing assembly, see abstract), the method comprising:
counting a consumed ice-making time when ice-making is performed, by way of a controller (the ice making completion time can be accurately determined, see underlined); 
setting a target ice-separating time longer than a predetermined reference ice-separating time when the consumed ice-making time is out of a reference time range by way of the controller(“to provide a method for determining the completion of deicing of a deicing  assembly for a refrigerator, which enables to accurately determine the time of completing deicing at the same time as transparent ice is generated” and “it is possible to determine an accurate deicing completion time if only a timer device capable of counting an ice making time and a heater integration on- time and a temperature sensor capable of detecting the inside temperature and the tray temperature are provided”, see 
controlling the ice maker to perform ice-separating for the set target ice- separating time by way of the controller (since the controller can accurately determine the ice making time and the corresponding deicing time, it is inherent that the controller controls the automatic deicing to perform the deicing process, see highlighted). The applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II.
Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over KIM young Jin et al. (KR 20090096789 A hereinafter referred as Kim) in view of BROADBENT; John Allen (US-20160334157-A1 hereinafter referred as Broadbent).
In reference to claim 2, Kim and Broadbent disclose the claimed invention.
Kim discloses a method of controlling ice-making and ice-separating of an ice maker (An ice manufacturing completion determining method of a refrigerator de-icing assembly, see abstract), the method comprising: 
counting a consumed ice-making time when ice-making is performed, by way of a controller (the ice making completion time can be accurately determined, see underlined); 
setting a target ice-separating time as a first ice-separating time that is longer than a predetermined reference ice-separating time when the consumed ice-making time is less than a minimum reference time by way of the controller(“to provide a method for determining the completion of deicing of a deicing  assembly for a refrigerator, which enables to accurately determine the time of completing deicing at the same time as transparent ice is generated” and “it is possible to determine an accurate deicing completion time if only a timer device capable of counting an ice making time and a heater integration on- time and a temperature sensor capable of detecting the inside temperature and the tray temperature are provided”, see highlighted). An ordinary skilled person in the art would understand that Kim teaches an appropriate deicing time can be determined or set according to the icemaking time. Accordingly configuring a controller to set the deicing time to be longer that the predetermined deicing time when ice making time is less than that of the predetermined ice making time range, can be performed by an 
controlling the ice maker to perform ice-separating for the set target ice- separating time by way of the controller (since the controller can accurately determine the ice making time and the corresponding deicing time, it is inherent that the controller controls the automatic deicing to perform the deicing process, see highlighted). The applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II.
In reference to claim 3, Kim and Broadbent disclose the claimed invention.
Kim, as explained above in claim 1, teach setting the target ice-separating time longer than the predetermined reference ice-separating time when the consumed ice-making time is a maximum reference time or more. 
Kim fail to teach setting the target ice-separating time as a second ice-separating time.
80 checks to determine whether the harvest time of the current cycle T.sub.H(n) or current harvest time has exceeded harvest time of the first recorded cycle T or base line harvest time. Accordingly, an ordinary skilled person in the art would recognize referring to the harvest time of the current cycle as “current harvest time” or refereeing to the harvest time of the ford recorded cycle as “base line harvest time” would not produce any new or unexpected result in the claim method, see [0043]. The same rational can be applied to referring the setting of the target ice-temperature time as a first or second ice-separation time without introducing any new or unexpected result in the method involved.
In reference to claim 4, Kim and Broadbent disclose the claimed invention.
Kim as modified teaches wherein the first ice-separating time and the second ice- separating time are the same (It has been held that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over KIM young Jin et al. (KR 20090096789 A hereinafter referred as Kim) and BROADBENT; John Allen (US-20160334157-A1 hereinafter referred as Broadbent) and in further view of OH Seoung Hun (KR20180066451 A hereinafter referred OH).
In reference to claim 5, Kim and Broadbent and disclose the claimed invention.
Kim as modified by Broadbent fails to teach wherein when a case in which the consumed ice-making time is the maximum reference time or more occurs continuously two or more times, a malfunction signal of the ice maker is output.
 displays the number of times the ice-making cycle is performed on the display device. In addition, when the number of the ice-making cycles exceeds the reference number of the ice making cycle, the controller determines the ice maker is in an abnormal state, see underlined time. Accordingly, it would have been obvious to an ordinary skilled in the art at the time of the invention was filed, to modify Kim by Broadbent such that an output would be displayed displaying the number of ice-making cycle occurrences.
In reference to claim 6, Kim, Broadbent and OH disclose the claimed invention.
Kim discloses wherein when the consumed ice-making time is in the reference time range, the target ice-separating time is set as the reference ice-separating time (it is commonly known in the art of controlling refrigeration ice maker that most of the conventional ice makers operate in such a way that each of ice making and ice separation time has their own correspondence predetermined reference time in which ice making or ice separation is performed accordingly).
Allowable Subject Matter
Claims 7-12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763